IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


MATTHEW P. DEC,                         : No. 8 WM 2015
                                        :
                    Petitioner          :
                                        :
                                        :
             v.                         :
                                        :
                                        :
BUTLER, PA CLERK OF COURTS,             :
                                        :
                    Respondent          :


                                     ORDER




PER CURIAM

      AND NOW, this 20th day of February, 2015, the Application for King’s Bench or

Extraordinary Relief is DENIED.